Concurring Opinion.
Davis, J.
It is not shown that there was no other source from which the fire might have originated. Neither is it shown that the engine on this or any other, occasion threw live sparks a distance of sixty-six feet.
Therefore, I concur in the result. New York, etc., R. W. Co. v. Baltz, 141 Ind. 661; Louisville, etc., R. W. Co. v. McCorkle, 12 Ind. App. 691, and. authorities there cited.
Note.—The authorities on the presumption as to negligence in case of railway fires are collected in a note to Barnowski v. Helson (Mich.), 15 L. R. A. 40.